Case 2:20-cv-02424-JDT-cgc Document 34 Filed 03/10/21 Page 1 of 16               PageID 159




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION


WENDOLYN LEE,                                 )
                                              )
       Plaintiff,                             )
                                              )
VS.                                           )          No. 20-2424-JDT-cgc
                                              )
CHRIS CRAFT, ET AL.,                          )
                                              )
       Defendants.                            )
                                              )


                 ORDER TO MODIFY THE DOCKET,
       GRANTING MOTIONS TO AMEND (ECF Nos. 11, 14, 18, & 19),
                DISMISSING CASE WITH PREJUDICE,
 DENYING REMAINING PENDING MOTIONS AS MOOT (ECF Nos. 20, 24, & 33),
    CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH,
        AND DENYING LEAVE TO APPEAL IN FORMA PAUPERIS


       On May 21, 2020, Plaintiff Wendolyn Lee, booking number 18103194, who is

incarcerated at Shelby County Criminal Justice Center (Jail) in Memphis, Tennessee, filed

a pro se complaint under 42 U.S.C. § 1983 in the U.S. District Court for the Eastern District

of Louisiana. (ECF No. 1.) After Lee filed a certification of his inmate trust account

statement, U.S. Magistrate Judge Janis van Meerveld transferred the case to this district,

where venue is proper. (ECF No. 6.) On June 17, 2020, this Court granted leave to proceed

in forma pauperis and assessed the civil filing fee pursuant to the Prison Litigation Reform

Act (PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF No. 10.) The Clerk shall modify the docket

to add the following Defendants: the Memphis Police Department (MPD); MPD Officer
Case 2:20-cv-02424-JDT-cgc Document 34 Filed 03/10/21 Page 2 of 16             PageID 160




Carolyn Bryant; Lee Harris, the Shelby County Mayor; Jim Strickland, Mayor of the City

of Memphis; and the Shelby County Board of Commissioners.1

I. Background

       As an initial matter, a summary of some of Lee’s protracted filings in his other

§ 1983 cases provides context for the claims to be screened below.

       On August 6, 2020, the Court ordered Lee to file an amended complaint in Case No.

19-2895-JDT-cgc setting out all of his claims in one pleading. (No. 19-2895, ECF No. 13.)

In the amendment Lee filed in response, received on August 14, 2020, he asked the Court

to “focus only on the case 20-2424.” (No. 19-2895, ECF No. 14 at PageID 100.)

Therefore, on September 8, 2020, the Court dismissed Case No. 19-2895 based on Lee’s

statement that he wanted to “focus” on No. 20-2424; the Court also directed the Clerk to

docket the August 14th submission in No. 20-2424. (See No. 19-2895, ECF No. 15; No.

20-2424, ECF No. 17.)

       Another submission from Lee, received on August 24, 2020, initially was docketed

as an amended complaint in No. 20-2424-JDT-cgc. (No. 20-2424, ECF No. 15.) However,

based on Lee’s statement that he wanted the document “separate from case cv-20-2424,”

the Court directed the Clerk to remove that amendment from No. 20-2424 and open it as a

new civil case. (See No. 20-2424, ECF No. 16 at PageID 51.) The amended complaint




       1
         Lee refers to the Shelby County Board of Supervisors (ECF No. 11 at PageID 9), but
the governing body of Shelby County is the Board of Commissioners. See www.shelbycountytn.
gov/1208/Role-of-the-Commission.

                                             2
Case 2:20-cv-02424-JDT-cgc Document 34 Filed 03/10/21 Page 3 of 16                 PageID 161




was opened as Case No. 20-2663-JDT-cgc.2 On November 3, 2020, the Court granted

Lee’s request to voluntarily dismiss No. 20-2663. (No. 20-2663, ECF No. 7.)

       The claims in Lee’s various cases and amendments are interrelated. In this case

alone, he has filed no less than five amended complaints in his efforts to formulate the

claims he wishes to pursue in this case. (No. 20-2424, ECF Nos. 11, 14, 17, 18 & 19.) His

disorganized approach has tested the bounds of good faith.              Among many other

complications, his jumbled allegations are successively revised, repeated, or jettisoned

altogether in later filings.   Among his ever-evolving and ever-revolving claims are

pontifications about the origins of COVID-19, the lifetime tenure of Article III judges,

criminal justice reform, and racial inequities. (See, e.g., ECF No. 11 at PageID 9-12; ECF

No. 19 at PageID 69-71.) Needless to say, Lee has not “stated simply, concisely, and

directly events that, they alleged, entitled them to damages from the [defendants],” as he is

required to do to make out a plausible constitutional claim. Johnson v. City of Shelby,

Miss., 574 U.S. 10, 12 (2014) (per curiam) (citing Bell Atlantic Corp. v. Twombly, 550 U.S.

544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009)). None of the amendments

specifically indicate whether Lee wishes to modify or replace claims asserted in earlier

pleadings.




       2
          On the docket for No. 20-2424, the “filed” date for the amendment was incorrectly
listed as August 14, 2020. The filing date was corrected to August 24th when the new case, No.
20-2663, was opened.

                                               3
Case 2:20-cv-02424-JDT-cgc Document 34 Filed 03/10/21 Page 4 of 16               PageID 162




       Nevertheless, to advance resolution of this litigation, the Court will: (1) GRANT

Lee’s motions to amend (ECF Nos. 11, 14, 18 & 19); and (2) liberally construe the

amendments in his favor for the purposes of screening them infra.

II. Legal Standard

       The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may
       be granted; or

       (2)     seeks monetary relief from a defendant who is immune from such
       relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may

be granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556

U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57

(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court

accepts the complaint’s “well-pleaded” factual allegations as true and then determines

whether the allegations “plausibly suggest an entitlement to relief.’” Williams v. Curtin,

631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). Conclusory allegations

“are not entitled to the assumption of truth,” and legal conclusions “must be supported by

factual allegations.” Iqbal, 556 U.S. at 679. Although a complaint need only contain “a

short and plain statement of the claim showing that the pleader is entitled to relief,” Fed.

R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make a “‘showing,’

rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3.

                                             4
Case 2:20-cv-02424-JDT-cgc Document 34 Filed 03/10/21 Page 5 of 16               PageID 163




       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at

383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants,

however, are not exempt from the requirements of the Federal Rules of Civil Procedure.

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F.

App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for

failure to comply with “unique pleading requirements” and stating “a court cannot ‘create

a claim which [a Lee] has not spelled out in his pleading’” (quoting Clark v. Nat’l Travelers

Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       Lee filed his complaints pursuant to 42 U.S.C. § 1983, which provides:

       Every person who, under color of any statute, ordinance, regulation, custom,
       or usage, of any State or Territory or the District of Columbia, subjects, or
       causes to be subjected, any citizen of the United States or other person within
       the jurisdiction thereof to the deprivation of any rights, privileges, or
       immunities secured by the Constitution and laws, shall be liable to the party
       injured in an action at law, suit in equity, or other proper proceeding for
       redress . . . .

To state a claim under § 1983, a Lee must allege two elements: (1) a deprivation of rights

secured by the “Constitution and laws” of the United States (2) committed by a defendant

acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970).

III. Discussion

       As best this Court can reasonably discern, the amended complaints vaguely allege

a variety of collusion, bad faith, conspiracy, malpractice, and fraud accusations against

Defendants in connection with a state court criminal case against Lee. He seeks various



                                             5
Case 2:20-cv-02424-JDT-cgc Document 34 Filed 03/10/21 Page 6 of 16                     PageID 164




amounts in damages. (See ECF No. 19 at PageID 71 ($80 million); ECF No. 20 at PageID

76 ($9 million).)

       Lee argues the Tennessee state court and Tennessee state court Judge Chris Craft

lack jurisdiction and proper venue over the case against him for an alleged statutory rape

(Assault) in Arkansas.3 Lee also suggests Craft’s conduct is biased. (ECF No. 17 at

PageID 53; ECF No. 11 at PageID 12; ECF No. 14 at PageID 33 & 35 (Judge Craft “is

keeping [me] lock[ed] up to force a guilty plea to get a waiver of jurisdiction”).) For several

reasons, however, Plaintiff fails to state a claim against Judge Craft on which relief may be

granted.

       First, to the extent he argues Judge Craft unconstitutionally failed to dismiss state

criminal charges against him, Lee’s argument is misplaced. The criminal charges at issue

were made against him pursuant to state law. However, it is not within this Court’s

jurisdiction to exercise authority over state court criminal proceedings. States have

sovereignty within their boundaries as to crimes committed there. See 18 U.S.C. § 1331;

18 U.S.C. § 3231; Younger v. Harris, 401 U.S. 37, 44 (1971) (requiring federal courts to

abstain from interfering with pending state civil or criminal proceedings involving

important state interests, absent extraordinary circumstances); Doe v. Univ. of Kentucky,

860 F.3d 365, 368 (6th Cir. 2017) (“Younger abstention derives from a desire to prevent



       3
          In a prior case before this Court, Young, et al. v. Weirich, et al., No. 18-2157-JDT-cgc,
the Court summarized the alleged facts involving the Assault charges against Plaintiff. (See No.
18-2157, ECF No. 20 at PageID 101-03.) In all of his cases, including this present matter, most
of Plaintiff’s contentions ultimately arise out of and refer back to the alleged Assault and the
state criminal proceedings.

                                                 6
Case 2:20-cv-02424-JDT-cgc Document 34 Filed 03/10/21 Page 7 of 16               PageID 165




federal courts from interfering with the functions of state criminal prosecutions and to

preserve equity and comity . . . Younger permits abstention when there is an ongoing state

criminal prosecution.”); Thurman v, McMinn Cnty. Jail, No. 17-cv-114, 2017 WL

1593470, at *2 (E.D. Tenn. Apr. 28, 2017) (“To the extent Plaintiff asserts a claim arising

out of any criminal charges currently pending against him, any such claim is barred by the

abstention doctrine set forth in Younger v. Harris, 401 U.S. 37 (1971), which provides

that federal courts must abstain from entertaining lawsuits by plaintiffs seeking to enjoin a

criminal prosecution against them in state court where those ongoing proceedings implicate

important state interests and the plaintiffs have an adequate opportunity to raise their

challenges in that forum.” (citing Shea v. Littleton, 414 U.S. 488, 499-504 (1974))). Here,

Lee does not allege any lack of opportunity to raise in state court his challenges to the

Assault charges against him. He also fails to show the absence of important state interests

in prosecuting those charges.

       Furthermore, all of Lee’s claims against Defendant Craft are barred by judicial

immunity—which is shorthand for the absolute immunity doctrine that protects judges

from suit both in their official and individual capacities. DePiero v. City of Macedonia,

180 F.3d 770, 783-84 (6th Cir. 1999). Even though a State’s sovereign immunity does not

preclude individual capacity suits against state officials for damages under § 1983, the

judicial function is still protected by the common-law doctrine of judicial immunity. Dixon

v. Clem, 492 F.3d 665, 674 (6th Cir. 2007). Judicial immunity is expansive and provides

“immunity from suit, not just from ultimate assessment of damages.” Mireles v. Waco,

502 U.S. 9, 11 (1991). In other words, judges, in the performance of their judicial

                                             7
Case 2:20-cv-02424-JDT-cgc Document 34 Filed 03/10/21 Page 8 of 16                   PageID 166




functions, are absolutely immune from civil liability. See Mireles, 502 U.S. at 9-10; Stump

v. Sparkman, 435 U.S. 349, 363 (1978); Bright v. Gallia Cnty., 753 F.3d 639, 648-49 (6th

Cir. 2014).

       Judicial immunity is abrogated only when a judge is not acting in a judicial capacity,

or when the judge acts in the absence of all jurisdiction. Mireles, 502 U.S. at 11-12.

Whether a judge or other official is entitled to absolute immunity in a given case turns on

a “functional” analysis.     Harlow v. Fitzgerald, 457 U.S. 800, 810-11 (1982).                The

“touchstone” for applicability of absolute judicial immunity is “performance of the

function of resolving disputes between parties, or of authoritatively adjudicating private

rights.” Antoine v. Byers & Anderson, Inc., 508 U.S. 429, 435-36 (1993). “Control of the

docket is a function for which judges are entitled to absolute immunity.” Kipen v. Lawson,

57 F. App’x 691, 691 (6th Cir. 2003); see also Lucas v. Holland, No. 16-2309-JDT-cgc,

2017 WL 1088300, at *5 (W.D. Tenn. March 22, 2017), aff’d, No. 17-5425, 2017 WL

4764472, (6th Cir. Sept. 26, 2017) (actions taken “during the course of criminal

proceedings . . . clearly are within . . . the scope of the[] [judges’] judicial function”).

       Accordingly, if a judge pursued the challenged conduct in the course of his judicial

duties, then he will clearly be entitled to judicial immunity. Palazzolo v. Benson, No. 95-

1067, 1996 WL 156699, at *4 (6th Cir. April 3, 1996). A judge will not be deprived of

immunity because the action he took may have been in error, was done maliciously, or was

in excess of the judge’s authority. Mireles, 502 U.S. at 11; Pierson v. Ray, 386 U.S. 547,

554 (1967). Rather, a judge will be subject to financial liability involving the performance

of a judicial act only when the judge has acted in the clear absence of all jurisdiction.

                                                8
Case 2:20-cv-02424-JDT-cgc Document 34 Filed 03/10/21 Page 9 of 16              PageID 167




Stump, 435 U.S. at 356-57; Pulliam v. Allen, 466 U.S. 522 (1984). A judge so acts only if

the matter is clearly outside the subject matter jurisdiction of the court over which he

presides. King v. Love, 766 F.2d 962, 965 (6th Cir. 1985).

       Here, Lee’s claims against Judge Craft are based entirely on actions the Judge

supposedly took in his judicial capacity during Lee’s criminal proceedings. There are no

facts in the amended complaints from which to reasonably infer Judge Craft’s conduct in

those criminal proceedings lacked all jurisdiction. See Mireles, 502 U.S. at 11-12. The

contentions in the amended complaints that the crime occurred in Arkansas, allegedly

depriving the Tennessee state court of jurisdiction, are unsupported legal conclusions.

Presiding over criminal proceedings is within the scope of Judge Craft’s jurisdiction and is

precisely the type of circumstance for which absolute judicial immunity applies.

       For all of the foregoing reasons, Lee’s amended complaints fail to state any claim

against Judge Craft for which relief may be granted under § 1983.

       Lee argues that Defendant Weirich, as prosecuting attorney in the Assault case,

obstructed justice and states she should not be “entitled to special privileges that might

preclude [her] conviction for conspiracy and to obstruct justice.” (ECF No. 14 at PageID

34.)

       To the extent Lee seeks to sue Weirich in her official capacity as District Attorney

of Shelby County, a claim against her would be a suit against the State of Tennessee. The

State, however, is not a “person” subject to suit under 42 U.S.C. § 1983. Will v. Michigan

Dep’t of State Police, 491 U.S. 58, 71 (1989). Moreover, the Eleventh Amendment bars

suits for money damages from State officials sued in their official capacities. Prosecutors

                                             9
Case 2:20-cv-02424-JDT-cgc Document 34 Filed 03/10/21 Page 10 of 16                 PageID 168




 are absolutely immune from suit for actions taken in initiating and pursuing criminal

 prosecutions. Such conduct is “intimately associated with the judicial phase of the criminal

 process.” Imbler v. Pachtman, 424 U.S. 409, 427-28, and 430−31, 96 S. Ct. 984, 47

 L.Ed.2d 128 (1976); Howell v. Sanders, 668 F.3d 344, 351 (6th Cir. 2012). Therefore, Lee

 cannot sue Weirich for money damages under § 1983 arising from her prosecution of

 criminal proceedings against him. See Malone v. Shelby Cnty., No. 18-cv-2201, 2019 WL

 5095795, at *4 (W.D. Tenn. Apr. 24, 2019).

        Lee’s claims against Weirich fail to state a claim on which relief may be granted

 and will also be dismissed.

        Lee further contends that James Jones, his court-appointed attorney, told him that

 he was “up against a system of racist white judges — a buddy system, not a system of law,

 that the rule of law [is] not exercised.” (ECF No. 14 at PageID 34.) Jones, “who is black,

 told me he could not help me in my case[,] that he was appointed to protect the Court, that

 the case is bogus, and that Judge Chris Craft will never dismissed [sic] the case because

 the hate he have for Black activis[t,] [and] that Craft and Weirich [are] conspiring

 together.” (Id.)

        Lee may not sue his attorney under § 1983. Courts have uniformly held that private

 attorneys are not state actors who can be sued under § 1983. See Polk Cnty. v. Dodson,

 454 U.S. 312, 318 (1981) (“[A] lawyer representing a client is not, by virtue of being an

 officer of the court, a state actor ‘under color of state law’ within the meaning of § 1983”);

 Mulligan v. Schlachter, 389 F.2d 231, 233 (6th Cir. 1968) (private attorney who is

 appointed by the court does not act under color of state law); Deas v. Potts, 547 F.2d 800

                                              10
Case 2:20-cv-02424-JDT-cgc Document 34 Filed 03/10/21 Page 11 of 16                PageID 169




 (4th Cir. 1976) (“A private attorney who is retained to represent a criminal defendant is not

 acting under color of state law, and therefore is not amendable to suit under § 1983”). The

 same analysis applies if, as Lee suggests, Jones was appointed as his public defender. See

 Powers v. Hamilton Cnty. Public Defender Comm’n, 501 F.3d 592, 611 (6th Cir. 2007)

 (quoting Polk Cnty., 454 U.S. at 325 (“[P]ublic defenders do not ‘act under color of state

 law when performing a lawyer’s traditional functions as counsel to a defendant in a

 criminal proceeding.’”)).

        Lee’s claims against Jones fail to state a claim on which relief may be granted.

        Lee contends the MPD and Officer Carolyn Bryant committed “conspiracy and

 fraud and ma[de] bogus claims in the police report” regarding the Assault. (ECF No. 11 at

 PageID 8.)

        As to the MPD, it is well established that police departments are not entities capable

 of being sued under § 1983. See Duck v. Madison Cnty. Sheriff’s Dep’t, No. 17-1043, 2018

 WL 4381279, at *2 (W.D. Tenn. May 21, 2018). Any claims against the MPD would

 therefore be treated as claims against the City of Memphis, which may be held liable only

 if Lee’s injuries were sustained pursuant to an unconstitutional custom or policy of the City

 itself. See Monell v. Dep’t. of Soc. Serv., 436 U.S. 658, 691-92 (1978). To demonstrate

 such municipal liability, a plaintiff “must (1) identify the municipal policy or custom, (2)

 connect the policy to the municipality, and (3) show that his particular injury was incurred

 due to execution of that policy.” Alkire v. Irving, 330 F.3d 802, 815 (6th Cir. 2003) (citing

 Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)). “[T]he touchstone of

 ‘official policy’ is designed ‘to distinguish acts of the municipality from acts of employees

                                              11
Case 2:20-cv-02424-JDT-cgc Document 34 Filed 03/10/21 Page 12 of 16                PageID 170




 of the municipality, and thereby make clear that municipal liability is limited to action for

 which the municipality is actually responsible.’” City of St. Louis v. Praprotnik, 485 U.S.

 112, 138 (1988) (quoting Pembaur v. Cincinnati, 475 U.S. 469, 479-80 (1986) (emphasis

 in original)). Lee does not allege he has been deprived of a right because of a policy or

 custom of the City of Memphis.

        As to claims that Defendant Bryant made “bogus claims” against Lee concerning

 the Assault, claims of false arrest and false imprisonment under § 1983 overlap, with false

 arrest being a subset of false imprisonment. Wallace v. Kato, 549 U.S. 384, 388 (2007).

 A false arrest claim requires a plaintiff to show that the underlying arrest lacked probable

 cause. See, e.g., Brooks v. Rothe, 577 F.3d 701, 706 (6th Cir. 2009). Generally, probable

 cause exists when the police have “reasonably trustworthy information . . . sufficient to

 warrant a prudent man in believing that the petitioner had committed or was committing

 an offense.” Beck v. Ohio, 379 U.S. 89, 91 (1964). Where an arrest is made pursuant to a

 grand jury indictment, “the finding of an indictment, fair upon its face, by a properly

 constituted grand jury, conclusively determines the existence of probable cause for the

 purpose of holding the accused to answer.” Radvansky v. City of Olmsted Falls, 395 F.3d

 291, 307 n.13 (6th Cir. 2005) (citing Higgason v. Stephens, 288 F.3d 868, 877 (6th Cir.

 2002)). However, the Sixth Circuit has held that “even if independent evidence establishes

 probable cause against a suspect, it would still be unlawful for law-enforcement officers to

 fabricate evidence in order to strengthen the case against that suspect.” Webb v. United

 States, 789 F.3d 647, 670 (6th Cir. 2015); see, e.g., King v. Harwood, 852 F.3d 568, 587-88

 (6th Cir. 2017).

                                              12
Case 2:20-cv-02424-JDT-cgc Document 34 Filed 03/10/21 Page 13 of 16                PageID 171




        Generally alleging only a “bogus” police report, Lee fails to allege that Defendant

 Bryant acted “knowingly or recklessly” in making false statements that were material to

 the prosecution in the Assault case. See King, 852 F.3d at 587-88 (citing Webb, 789 F.3d

 at 660). Allegations giving rise to a mere possibility that a plaintiff might later establish

 undisclosed facts supporting recovery are not well-pled and do not state a plausible claim

 for relief. Twombly, 550 U.S. at 570. Lee also fails to allege that Bryant presented any

 testimony at all to the grand jury, let alone false testimony. Therefore, Lee’s “bogus

 claims” allegation against Bryant fails to state a claim for relief under § 1983. He fails to

 allege that Bryant made false statements that were material to the prosecution. See, King,

 852 F.3d at 587-88.

        Lee’s claims against the MPD and Bryant fail to state a claim on which relief may

 be granted and are subject to dismissal.

        Lee names as Defendants Shelby County Mayor Lee Harris, Shelby County Sheriff

 Floyd Bonner, Memphis Mayor Jim Strickland, and the Shelby County Board of

 Commissioners for their failure to take corrective action when he “brought this to these

 politicians’ attention.” (ECF No. 11 at PageID 8-9; ECF No. 17 at PageID 52.)

        Lee cannot sue these Defendants merely because of their respective positions in

 Shelby County and the City of Memphis. Under § 1983, “[g]overnment officials may not

 be held liable for the unconstitutional conduct of their subordinates under a theory of

 respondeat superior.” Iqbal, 556 U.S. at 676; see also Grinter v. Knight, 532 F.3d 567,

 575 (6th Cir. 2008). Thus, “a plaintiff must plead that each Government-official defendant,

 through the official’s own individual actions, has violated the Constitution.” Iqbal, 556

                                              13
Case 2:20-cv-02424-JDT-cgc Document 34 Filed 03/10/21 Page 14 of 16                  PageID 172




 U.S. at 676. Moreover, a supervisory official who is aware of the unconstitutional conduct

 of his subordinates but fails to act generally cannot be held liable in his individual capacity.

 Grinter, 532 F.3d at 575-76; Gregory v. City of Louisville, 444 F.3d 725, 751 (6th Cir.

 2006); Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999); Lillard v. Shelby Cnty. Bd. of

 Educ., 76 F.3d 716, 727-28 (6th Cir. 1996). A failure to take corrective action in response

 to an inmate grievance or complaint generally does not supply the necessary personal

 involvement for § 1983 liability. See George v. Smith, 507 F.3d 605, 609-10 (7th Cir.

 2007) (“Ruling against a prisoner on an administrative complaint does not cause or

 contribute to the [constitutional] violation.”). Lee does not allege that Defendants Harris,

 Bonner, or Strickland, or any of the unidentified Board of Commissioners, through their

 own actions, violated his rights.

        Nor does Lee state official capacity claims against these Defendants, which would

 be construed as claims against Shelby County or the City of Memphis. As stated supra,

 such claims require a direct causal link between a municipal policy or custom and the

 alleged deprivation. Monell, 436 U.S. at 691-92; Deaton v. Montgomery Cnty., Ohio, 989

 F.2d 885, 889 (6th Cir. 1993). Lee again does not allege that he suffered an injury because

 of an unconstitutional policy or custom of Shelby County or the City of Memphis.

        Therefore, Lee’s claims against Harris, Bonner, Strickland, and the Board of

 Commissioners must be dismissed for failure to state a claim on which relief may be

 granted.




                                               14
Case 2:20-cv-02424-JDT-cgc Document 34 Filed 03/10/21 Page 15 of 16                      PageID 173




 IV. Opportunity to Amend

        The Sixth Circuit has held that a district court may allow a prisoner to amend his

 complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d

 944, 951 (6th Cir. 2013). In this case, however, the Court concludes Lee should not be

 given the opportunity to amend his complaint. He has already had numerous opportunities

 to present his § 1983 claims to this Court in multiple cases. Lee’s further variations of

 essentially the same issues filed again and again unfairly burden Defendants and this

 Court.4

 V. Conclusion

        For the reasons explained above, all of Lee’s claims fail to state a claim on which

 relief can be granted. This case is DISMISSED WITH PREJUJDICE in its entirety,

 pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1). Leave to further amend is

 DENIED. Since the Court is dismissing this case, Lee’s motion for Defendants “to

 respon[d] to this suit” and for the Court to issue process (ECF No. 20); the motion

 requesting issuance of summons (ECF No. 24); and his motion for summary judgment

 (ECF No. 33) all are DENIED as moot.

        The same considerations that lead the Court to dismiss this case for failure to state

 a claim also compel the conclusion that an appeal would not be taken in good faith.

 Therefore, pursuant to Federal Rule of Appellate Procedure 24(a) and 28 U.S.C.


        4
          Only recently, yet another of Lee’s cases raising essentially the same issues was
 transferred to this Court from the U.S. District Court for the Eastern District of Louisiana. See
 Lee v. Craft, et al., No. 21-2136-JDT-cgc (W.D. Tenn. transferred Mar. 5, 2021).

                                                 15
Case 2:20-cv-02424-JDT-cgc Document 34 Filed 03/10/21 Page 16 of 16                 PageID 174




 § 1915(a)(3), it is CERTIFIED that any appeal in this matter by Lee would not be taken in

 good faith. Leave to appeal in forma pauperis is DENIED.

        For analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Lee, this is the

 second dismissal of one of his cases as frivolous or for failure to state a claim.5 This strike

 shall take effect when judgment is entered. See Coleman v. Tollefson, 135 S. Ct. 1759,

 1763-64 (2015).

        The Clerk is directed to prepare a judgment.

 IT IS SO ORDERED.
                                                     s/ James D. Todd
                                                    JAMES D. TODD
                                                    UNITED STATES DISTRICT JUDGE




        5
         See Young, et al. v. Weirich, et al., No. 18-2157-JDT-cgc, 2018 WL 6173897 (W.D.
 Tenn. Nov. 26, 2018) (dismissed for failure to state a claim), aff’d, No. 19-5012, 2019 WL
 2897530 (6th Cir. May 16, 2019), cert. denied, 140 S. Ct. 265 (2019).

                                               16
